Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Loretta Freeman on 8/5/2021.

The application has been amended as follows: 

Claim 1 is amended: A conductive heating assembly for securing an optical fiber to a ferrule of a fiber optic connector, the conductive heating assembly comprising:
a heater device including intermating first and second heating blocks, the first and second heating blocks each having a ferrule mounting section defining longitudinal slots with half-cylindrical interfaces;
a connector load carrier configured to hold the fiber optic connector in relationship to the first and second heating blocks such that when the connector load carrier is removably coupled to the heater device, the connector load carrier vertically a portion of the ferrule into a heating chamber of the heater device such that the half-cylindrical interfaces of the ferrule mounting section of the first and second heating blocks extend within a main connector body of the fiber optic connector;
the first and second heating blocks cooperating together such that the half-cylindrical interfaces of the longitudinal slots define [[a]] the heating chamber, which is adapted to receive the 
wherein heat is conducted via the first and second heating blocks directly to the portion of the ferrule when mounted in the heating chamber to rapidly cure adhesive in the ferrule.

Claim 5 is amended: The conductive heating assembly of claim 1, wherein the connector load carrier has at least one connector opening and the fiber optic connector is connected within the at least one connector opening by a snap-fit connection.

Claim 10 is amended: The conductive heating assembly of claim 1, wherein the first and second heating blocks include retaining structures adapted to receive the main connector body 

Claim 11 is amended: The conductive heating assembly of claim 10, further comprising a pad positioned at a bottom portion of the heating chamber, wherein, when the main connector body 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: It is noted the claim recites the connector load carrier [56] (and note only the handle [116] of said connector load carrier [56] is specifically labeled in Fig. 21) is configured to hold the fiber optic connector [64] (fiber optic connector [64] includes ferrule [22] and main body connector [100], which is best shown in relation to the ferrule in Figs. 13-14 although the ferrule [22], which is generally the portion below chamfered portion [104], is not labeled in these figures; note in Fig. 21, the ferrule [22] is labeled but only the latch [114] of the main body connector [100] is labeled) such that when the connector load carrier [56] is removably coupled to the heater device [52] (note the heater device [52] is comprised of first [66a] and second [66b] heating blocks each having half cylindrical interfaces [87] that form a heating chamber [96]), the fiber optic connector [64], i.e. the ferrule portion [22], is inserted into the heating chamber [96] of the heating device [52] such that the half cylindrical interfaces [87] extend within the main connector body [100] of the fiber optic connector [64].  Thus, the fiber optic connector [64] is able to be both inserted into the heater device [52] while a portion of the heater device, i.e. the half cylindrical interfaces [87], is also inserted into the fiber optic connector [64], because the portion of the ferrule [22] is inserted into the heating chamber [96] formed as an extending portion of the half cylindrical interfaces [87] (note this extension is clearly shown in Fig. 15 near where the arrows representing the connector mounting sections [86], i.e. retaining structures as in Claims 10 and 11, are shown) while this extending portion of the half cylindrical interfaces [87] extends within the main connector body [100] of the fiber optic connector [64] (Note this is most clearly shown in Figs. 21 and 22, wherein the exterior portion of the main connector body [100], see Figs. 13-14 for reference, encloses around the half cylindrical interfaces [87] while the ferrule [22] is inserted within the half cylindrical interfaces [87], which form the heating chamber [96] of the heater device [52]). 
 Note the fiber optic connector is material worked on by the claimed conductive heating assembly but the recitation of the fiber optic connector, and ferrule and main body connector portions that make it up, limits the claimed assembly due to the precise way the assembly must interact with it. Thus, the claim implies some coupling effect between the connector load carrier and heater device [52] that enables insertion of a portion of a ferrule [22] into an extending portion of the heating chamber [96] (note the heating chamber/half cylinder interfaces being extended somewhat is the only way to accomplish this two-way insertion claimed).  Specifically, the claim implies a heater device [52] that has half cylindrical interfaces [87] extending from a block portion [66a],[66b] wherein the block portion [66a],[66b] can couple to a connector load carrier [56] holding a fiber optic connector [64], and the half cylindrical interfaces define a heating chamber [96] adapted to receive a portion of the ferrule, which is part of the fiber optic connector. 
It is noted the prior art does not teach this because heating blocks with half cylinders in the prior art are typically for enclosing the optical connector and thus would not have been adapted (via an extending heating chamber) for insertion with a ferrule utilizing a connector load carrier as claimed.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746